One of the grounds of plaintiff's application for a rehearing is that we erred in stating in our opinion that plaintiff failed to give defendant the required notice of the arrival of the cars. Our statement is in the following words, viz.: "It is not pretended that the notice was in writing or that defendant had notice of the items as required by the rule." This was an inadvertence. We intended to say, "It is not pretended that if the notice was in writing that defendant had notice of the items as required by the rule." The opinion should be corrected to read in conformity with our intention.
Mr. Hoffman's testimony is that the company's records show a notice was given, but he does not testify that the notice conformed to the requirements of the rule. A citation may be in writing, but in other respects it may be fatally defective.
Neither this nor any other ground set forth in plaintiff's application is sufficient reason for granting a rehearing. Rehearing refused. *Page 141